 SOUTHWEST DISTRIBUTING CO.Southwest Distributing Co., Inc. and Brewery, SoftDrink, Industrial & Allied Workers Local Union1111, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Cases 23-CA-6192 and 23-RC-4415September 29, 1977DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 3, 1977, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a brief, and the Charging Party filed a briefin support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) of theAct by coercively soliciting union information andunion support from Watt, and by coercively interro-gating Ammons in late August and again inSeptember. We do not agree, however, with hisfindings that Respondent discriminatorily laid offemployees Ammons, Kirkland, and Davila. Wefurther disagree with his disposition of the challengedballots cast in Case 23-RC-4415.The essential facts are as follows. On March 1,1976, Anheuser-Busch breweries were subjected to anationwide strike which continued until June 7, 1976.Respondent, a wholesale beer distributor of Anheu-ser-Busch products, immediately suffered a substan-tial reduction in the amount and types of beeravailable to it at its various facilities, including itsConroe, Texas, facility, the only facility involvedhere. This in turn resulted in a substantial loss ofcustomers to its competitors. Approximately 6 weeksafter the commencement of the strike, Coors intro-duced its beer products into Respondent's Conroemarketing area and almost immediately captured,and over the next 7 months retained, approximatelyi Respondent contends that, because the matter was not alleged in thecomplaint, it would be deprived of due process were we to adopt, as we do.the Administrative Law Judge's finding that Manager Smith unlawfullycoerced Ammons in September 1976 and thereby violated Sec. 8(aX i) of theAct. We find no merit in this contention. While the complaint may not have232 NLRB No. 11619 percent of that market, 9.3 percent of which wasat Respondent's expense. These overlapping events,plus a preexisting price differential which favoredRespondent's competitors, including Coors, causedRespondent to suffer serious and continuous month-ly sales losses, which, by November 1, 1976,amounted to 34 percent compared to a similar periodin 1975. In addition, several weeks after the conclu-sion of the strike, Respondent, at Anheuser-Busch'sbehest, began a 4-month test in its marketing areas todetermine the effect of the strike on sales. However,because the test was designed to develop a true salespicture, Respondent was not allowed to conduct anyprice-off promotions during the test period.Despite its efforts, which included a series ofmanagerial meetings beginning in May 1976 direct-ed, inter alia, toward considerations of expensecurtailment and reductions in force, Respondent wasunable to stem the adverse economic tide. By August1, 1976, and despite a now unlimited supply ofAnheuser-Busch products, its route salesmen wereunable to sell "what [Respondent] was putting on thetrucks ... [and were] getting in at 1:00 or 1:30[p.m.] and wanting to come in earlier." On August 3,1976, Respondent's continued sales losses promptedits president, Gray, to instruct Conroe ManagerSmith to submit recommendations "on how he couldtailor his operation." On August 10, 1976, Smithpresented a memorandum to Gray which proposedthat on or before September 1, 1976,2 (1) one ofConroe's five package routes be eliminated, the routesalesmen be laid off, and' the route stops beconsolidated into the four remaining package routes;and (2) Conroe's two area supervisors be demoted torank-and-file status and relegated to route work,where they would displace one package routesalesman and the keg route salesman. On this sameday, Gray approved the plan and instructed Smith toimplement it "at the end of August" subject to theapproval of Respondent's board chairman, Georges,who then was abroad.On August 18, 8 days later, Respondent receivedthe Charging Party's letter requesting recognition asrepresentative of Respondent's six route salesmenand its one warehouseman and thus learned, for thefirst time, of the existence of its employees' unionactivity. On August 19, the Board's Regional Officemailed to Respondent a notice of representationhearing pursuant to the Charging Party's petition forcertification in Case 23-RC-4415, which it filed onAugust 16, and which listed September 7, 1976, asalleged the incident with the specificity desired by Respondent. its languageis sufficiently broad to include the incident. Moreover, the matter was fullylitigated.2 All parties agree that the beginning of September signals the end of thebeer season.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing date. On August 20, Smith conducted ameeting attended by all but one of the Conroeemployees wherein he compared the terms ofRespondent's collective-bargaining agreement cover-ing its Houston, Texas, facility employees with thebenefits and conditions presently enjoyed by theemployees at Conroe. Smith concluded his remarksby asking the employees "to be sure to think hardabout it and to make sure you make the rightdecision." Five days later, Smith saw Ammonsdriving down the highway, followed him for severalmiles until Ammons stopped at an inn, and inAmmons' words "asked me if I had been thinking.And I said, yes, sir. I've heard the Union's side of thestory and I've heard ... the Company's side of thestory, and I'm still thinking. And we started talkingabout something else."Meanwhile, on August 24, Board ChairmanGeorges returned home and was informed of thepetition and of the retrenchment program Gray hadproposed, which he then approved. On September 1,1976, Smith implemented the precise retrenchmentplan that he had recommended and Gray hadapproved on August 10 and, on the basis of seniority,laid off Ammons, Kirkland, and Davila and demotedto route salesmen the two area supervisors3whothereafter did not exercise any supervisory functions.Prior to this layoff, Respondent never had laid offemployees at its Conroe facility at the conclusion ofthe beer season. Ammons' layoff, however, was ofshort duration for, as the most senior of the laid-offemployees, he was recalled on September 20, 1976, tofill the position vacated by a route salesman who hadquit.On October 20, 1976, pursuant to a Stipulation forCertification Upon Consent Election, an election wasconducted in a unit composed of route salesmen andwarehousemen which resulted in three votes for, andone against, the Charging Party, and four challengedballots. The ballots cast by the two former areasupervisors were challenged by the Charging Partyon the ground that they were supervisors on the dateof the election, and the Board agent conducting theelection challenged the ballots cast by Kirkland andDavila because their names did not appear on theeligibility list.Smith readily admitted that, after learning of theforthcoming election, he "hoped" that the demotedarea supervisors would vote against the Union, andthat he thought Kirkland and Davila would vote forthe Union and that Ammons' vote was "on thefence."I According to the testimony of these employees, when laid off, Kirklandwas told that he "would be [recalled in] either Apnl or March"; Davila wastold that he "probably" would be recalled "between Apnl and March of1977"; Ammons was told that he was laid off "indefinitely":; Maze, one ofThe Administrative Law Judge concluded from theforegoing facts that Respondent was aware of itsemployees' organizational activity before it hadreached an effective "termination decision" becauseGray's August 10 decision to execute the recom-mended layoff plan was not "finalized" until it wasapproved by Georges on August 24, 6 days afterRespondent had acquired knowledge of such activi-ty. Thus, the Administrative Law Judge rejectedRespondent's economic defense; speculated thatRespondent not only gerrymandered the unit byreplacing employees who Smith "probably assumed"were union adherents with those he "hoped" wereantiunion, but then also deliberately effectuated thelayoff prior to September 7, the date set for thehearing in Case 23-RC-4415 at which time votingeligibility would be determined, in order to have avoting list to its liking; and concluded that the layoffwas unlawful "even if Respondent merely accelerat-ed the date of an otherwise lawful reduction in itswork force."We do not agree. The record amply supportsRespondent's contention that as a result of theAnheuser-Busch strike and the almost simultaneousintroduction of Coors' products into its distributingarea it suffered substantial reductions in the sale ofits products. These losses in sales continued after theAnheuser-Busch strike ended and after the reductionin the number of employees at the Conroe facility.Further, it is clear that, throughout the period priorto the layoff, Respondent was concerned about theimpact of the Anheuser-Busch strike and the intro-duction of Coors' products in its area, and wasdiscussing what personnel changes would be requiredto meet the sales decline which its Conroe facilitywas experiencing.Likewise, we do not agree with the AdministrativeLaw Judge that the record supports the conclusionthat the plan was put into effect for the purpose ofgerrymandering the unit in which the election wouldbe held. The record clearly shows the layoffs wereimplemented in strict conformity with the terms of aplan agreed upon by Smith and Gray prior to anyknowledge by Respondent of any union activity, thatthe layoff followed strict seniority, and that Ammonswas recalled in accordance with seniority. In addi-tion, the record is void of any probative evidenceindicating that Respondent varied or accelerated itslayoff plan as a result of having received notice thatthe representation petition had been filed. We cannotfind, on this record, that the effective decisional datewas advanced, as the Administrative Law Judgethe two demoted supervisors, was told that he would be reinstated to asupervisory position "if business would pick up." The record is silent withregard to the other demoted supervisor, and Respondent avers that recall isdependent on its economic recovery.636 SOUTHWEST DISTRIBUTING CO.found, to the time Respondent "finalized" its layoffplan, nor that it "finalized" its plan because ofantiunion considerations, nor that the unlawfulconduct in which it engaged when it was aware ofsuch union activity either supplies the requisite factorof unlawful motivation for the layoff or invalidatesRespondent's economic defense.We shall, therefore, dismiss the complaint to theextent that it alleges the layoff was discriminatoryunder Section 8(a)(3) of the Act.Accordingly, because the layoffs were not unlaw-fully motivated, and since on both the eligibility andelection dates Kirkland and Davila did not have areasonably foreseeable expectancy of recall, we shallsustain the challenges to their ballots. Similarly, sinceformer Area Supervisors Maze and Fisher areproperly included in the unit, and because the recordshows that their demotions are permanent until suchindefinite time as Respondent's business improves soas to warrant their return to supervisory status, wefind that they have no reasonably foreseeablelikelihood of returning to their supervisory positions,and we overrule the challenges to their ballots.Accordingly, we remand Case 23-RC-4415 to theRegional Director for Region 23 and direct him toopen and count the ballots cast by Maze and Fisherand to issue a revised tally of ballots.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Southwest Distributing Co., Inc., Conroe, Texas, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unlawfully questioning employees about theirunion activities or the union activities of otheremployees.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post at its place of business at Conroe, Texas,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations not found herein.DIRECTIONIt is hereby directed that within 10 days from thedate of this Decision, Order, and Direction, theRegional Director for Region 23 shall open andcount the ballots cast by Fred Maze and Ron Fisherand thereafter prepare and cause to be served on theparties a revised tally of ballots.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully question employeesabout their union activities or the union activitiesof other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.SOUTHWESTDISTRIBUTION CO., INC.DECISION AND REPORT ANDRECOMMENDATIONS WITH RESPECT TOCHALLENGED BALLOTSSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Theseconsolidated proceedings were heard in Conroe, Texas, onDecember 13 and 14, 1976. Following the close of thehearing, briefs were filed with the Administrative LawJudge on behalf of General Counsel, the Employer, and theUnion.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe PleadingsThe complaint in Case 23-CA-6192, dated October 4,1976, as amended at the hearing, alleges that Respondent,Southwest Distributing Co., Inc., herein called the Employ-er or the Company, has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(l)and (3) of the National Labor Relations Act, as amended.Based upon a charge filed on September 1, 1976, byBrewery, Soft Drink, Industrial & Allied Workers LocalUnion 11 I11, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein referred to as the Union, the complaint, insubstance, alleges that the Company unlawfully dischargedits employees, James W. Ammons, Phillip Z. Davila, andDonald Lee Kirkland, on August 31, 1976,1 because oftheir membership in or activities on behalf of the Union;and, by reason thereof and other conduct set forth in thecomplaint, the Company has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. The Respondent dulyfiled an answer generally denying that it has engaged in thealleged unfair labor practices.With respect to the representation proceeding, Case 23-RC-4415; a petition for Certification of Representativewas filed by the Union on August 16, 1976, and onSeptember 7, 1976, the parties entered into a Stipulation forCertification Upon Consent Election, which was approvedby the Regional Director. Pursuant thereto an election wasconducted on October 20,2 in a unit composed of all routesalesmen and warehousemen employed by the Company atits facility located at 2615 Industrial Lane, Conroe, Texas,excluding all other employees: part-time employees, officeclerical employees, outside salesmen, guards, watchmen,and supervisors as defined in the Act. The tally of ballotsshows that of approximately six eligible voters, three voteswere cast for Petitioner, one vote was cast againstPetitioner, and four ballots were challenged. An investiga-tion of the challenged ballots was conducted by theRegional Director. His report, issued on November 4,shows that the ballots of Phillip Z. Davila and Donald L.Kirkland were challenged by the Board agent because theirnames did not appear on the eligibility list, that thecomplaint in Case 23-CA-6192 alleges that these twoindividuals had been unlawfully discharged, and that theballots of Ronald Fisher and Fred Maze were challengedby the Union on the ground that they were supervisors onthe date of the election. The Regional Director found thatthe challenges were sufficient in number to affect theresults of the election, that substantial and material factualissues have been raised by the challenges which are directlyrelated to issues involved in Case 23-CA-6192, and that ahearing should be conducted to resolve those issues. Hetherefore directed that a hearing with respect to thechallenged ballots be held and be consolidated with theunfair labor practice hearing in Case 23-CA-6192 andthat, thereafter, Case 23-RC-4415 be transferred to andcontinued before the Board in Washington, D.C.I James W. Ammons was reinstated to his former position on September28, 1976.Upon the entire record in the cases and from myobservation of witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYThe Company, a Texas corporation, is engaged in thesale and distribution of beer at wholesale. The facilityinvolved in this proceeding is located at Conroe, Texas. Inthe course and conduct of its business the Companyannually purchases and receives at its warehouse in theState of Texas goods valued in excess of $50,000 which areshipped to it through channels of interstate commercedirectly from points outside the State of Texas. TheCompany admits, and I find, that it is an employer withinthe meaning of Section 2(2) engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Company is a wholesale distributor of Anheuser-Busch beers under the brand names of Budweiser andMichelob. It began operations in May 1961 when itacquired a distributing facility located in Houston, Texas,from Anheuser-Busch. Subsequently, it opened muchsmaller distributing facilities in the Texas towns ofRosenberg and, in 1965, Conroe. Prior to September 1, theCompany operated 28 routes from its Houston facility andemployed approximately 69 driver-salesmen, helpers, andwarehousemen. These employees are represented by theUnion with whom the Employer has a collective-bargain-ing agreement. Albert John Foster, president of the Union,testified that the Union's relations with the Company atHouston have been "very pleasant."At Conroe, prior to September 1, the Company operatedfive package routes and one keg route and employed sixdriver-salesmen, one manager, two area supervisors, awarehousemen, and an office clerk. The area supervisorswere Ronald Fisher and Fred Maze, who were supervisorswithin the definition of the Act. The supervisors were paidsalaries plus allowances for certain expenses. The fivepackage route driver-salesmen were paid a base salary of$58.50 per week plus a commission of 18 cents per case ofbeer that they delivered and the keg routeman was paid$170 per week plus 50 cents for each keg of beer that hedelivered.B. The Organizational DriveIn July Alvin Harrison, a package route salesman,contacted Union President Albert Foster and informedFoster that the Company's Conroe employees were2 All dates refer to the year 1976 unless otherwise indicated.638 SOUTHWEST DISTRIBUTING CO.interested in union representation. A meeting was held onAugust 13 which was attended by the keg routeman, PhillipDavila, and by four package route salesmen, AlvinHarrison, Donald Kirkland, James Ammons, and DannyKelly. On or before that day union authorization cardswere signed by Harrison, Davila, Kirkland, and Ammons.On August 16 the Union filed a Petition for Certification ofRepresentative with the Board. The following were thenworking in the job classifications covered by the petition:Harrison, Davila, Kirkland, Ammons, Kelly, John Slott,and Walter Watt. On the same day the Union wrote a letterto the Company, which was received by the Company onAugust 18, requesting recognition as representative of thedriver-salesmen, helpers, and warehousemen employed atits Conroe facility.3Alvin Harrison was the principal contact between theConroe employees and the Union. However, Harrisonvoluntarily quit his job about September 28 and thereafterthe Union's principal contacts were with James Ammonsand Donald Kirkland.On August 19, the Acting Regional Director of the Boardmailed a notice of representation hearing to the Companyand the Union, setting September 7, 1976, as the date forthe hearing. On the hearing date a Stipulation forCertification Upon Consent Election was executed.On August 20 Manager Dan Smith held a meetingattended by all the Conroe employees except the officeclerk. Smith stated that he had received a copy of theUnion's representation petition. He then proceeded tocompare the wages and benefits which were being paid tothe Conroe employees with those provided for under thecollective-bargaining contract covering the Company'sHouston employees and also with those of local competi-tors. Among other things that Smith said was that, if theUnion's organizational campaign should be successful,then (by comparison with the terms of the Houstoncollective-bargaining agreement) the employees wouldreceive 3 weeks' vacation after 10 years instead of after 5years; on the other hand, the employees would gain oneholiday per year; the Houston route salesmen, in a case ofa reduction of force, would be able to bump the Conroeroute salesmen; the area supervisors would no longer beable to assist the route salesmen during promotional salescampaigns; the insurance package under the Houstonunion contract was not as good as the insurance packagethe employees at Conroe then had; and they would berequired to attend monthly union meetings and to payunion dues and an initiation fee. Smith also said that theemployees did not have to vote for the Union even if theyhad signed authorization cards.As there is no evidence that Smith in his talk to theemployees on August 20 misrepresented the terms of thecollective-bargaining agreement covering the Company'sHouston employees, I find no violation of the Act byreason of the comparisons Smith made between the termsof that agreement and the benefits which the Conroeemployees then had.1 Jack Gray, the Company's president, testified that he first learned ofthe union activity at the Conroe facility when he received a copy of therepresentation petition filed by the Union.About August 25 Manager Smith followed JamesAmmons to a place known as Bill's Drive Inn. WhenAmmons got out of his truck Smith motioned for Ammonsto come to where he was sitting in his car. Ammonstestified without contradiction that Smith "asked me if Ihad been thinking. And I said, yes, sir. I've heard theUnion's side of the story and I've heard ... theCompany's side of the story, and I'm still thinking. And westarted talking about something else."Ammons further testified that on August 31 he was laidoff. Thereafter, towards the end of September, he wasasked to visit Smith. According to Ammons, when he metwith Smith the latter informed him that "Harrison had quitand left them in a real bind, and that he needed me upthere. But Houston had informed him that they thoughtthey could make it without, and he [Smith] knew better.And he said that he would have to get in touch with Mr.Gray and find out if I would be O.K. to come back, and hewould get in touch with me Monday. And he went on tosay, I sure hope you been thinking about this union thingcoming up. And he said, I have been employed with thisCompany a long time, and I feel like that if you don't cometo our side, that my job is in real jeopardy. And I told him Ihad been off a month and had a lot of time to think aboutit, and that I was kind of leaning toward the company'sway."The complaint alleges that the above-described encoun-ters between Dan Smith and James Ammons constituteunlawful interrogation. I agree. In each instance thepurpose of Smith's initial remark to Ammons was to elicitfrom Ammons an expression as to whether or not Ammonsintended to support the Union. At the first encounterAmmons avoided a direct reply by stating that he was "stillthinking." At the second encounter, however, Smithpressed Ammons harder for a declaration of intention firstby informing Ammons that Smith had to obtain approvalof Company President Gray before Smith could recallAmmons to work and then by informing Ammons that "ifyou don't come to our side, that my job is in realjeopardy." This time Ammons' response was less uncertainand he advised Smith that he was "kind of leaning towardthe company's way." The Act is intended to guaranteeemployees the right to engage in organizational activitiesfree of fears of reprisals. For a supervisor to press anemployee to declare whether or not he was going tosupport a union, particularly where the wrong answermight jeopardize the possibility that the employee would berecalled to work from layoff, constitutes an unlawfulinstrusion upon employees' organizational rights.4Walter Watt testified that about August 30, while he wasworking in the warehouse, Smith engaged him in aconversation and asked if Watt thought "anyone could bepersuaded to our side. .... I told him that I didn't thinkso, because he had a bunch of young fellows and theywanted to better themselves. He said, 'Oh, s-,' and hewalked off." In agreement with General Counsel I find thatfor Manager Smith to question warehouseman Watt as towhether other employees could be persuaded to support4 National Business Forms, 176 NLRB 859, 863 (1969), affd. 425 F.2d1082 (C.A. 6. 1970).639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company's position was to infringe unlawfully uponthe privacy which the statute seeks to accord employees indeciding whether or not to support a union and implicitlysolicited a declaration from Watt as to his attitude towardthe Union. I find such conduct constituted a violation ofSection 8(a)(1).5C. The LayoffsOn August 31 as James Ammons, Donald Kirkland, andPhillip Davila returned from their routes each wasinformed that he was being laid off for an indeterminateperiod of time because the Company's sales were bad.These three had the least seniority with the Company. Inorder to accomplish the layoff the Company eliminatedone package route, distributing the stops on that routeamong the other four routes, and demoted Area Supervi-sors Fred Maze and Ron Fisher to fill the jobs made vacantby the layoffs. Maze, who had been working for theCompany for approximately 10 years, was continued at hissame salary, but Fisher was taken off salary and paid onthe same basis and at the same rate as the other routemen.The evidence establishes that since their demotion Mazeand Fisher have not exercised supervisory authority.James Ammons was recalled to work on September 28after Alvin Harrison voluntarily quit his employ.General Counsel's theory is that a motivating consider-ation for the layoffs was to remove three suspected unionsupporters from the bargaining unit and substitute forthem two supervisors who the Company believed wouldnot aid the organizational campaign and would not votefor the Union in an election. The Company's position isthat the personnel charges were dictated solely by reasonsof economic necessity.Jack Gray, the Company's president, testified that in1976 two overlapping events occurred which had a drasticadverse impact upon the Company's business. FromMarch I to June 7 there was a strike at the Anheuser-Buschbreweries which seriously reduced the products availablefor distribution and, to aggravate the sales decline, duringthe strike period Coors Beer was introducted into theCompany's market areas. Distribution of Coors Beer beganin the Conroe area on April 15 and in the Houston area inMay. Company sales have not yet recovered from thesetwin blows and, according to Jack Gray, there is noexpectancy that the Company's Conroe work force willexpand in the near future.Statistics prepared by the Company show that for itsConroe operation the percentage comparison of sales forthe first 10 months in 1976 with the same months in 1975 isas follows:Month Budweiser Michelob Keg BeerJan.Feb.Mar.Apr.MayJuneJulyAug.Sept.Oct.+15.8+22.3-27.9+21.4 6/-57.2-47.0-23.8-29 .2-29.4-39.7Total: -25.9+107.5+ 89.9+ 38.1-35.6-51.9-29.3-39 .3-45.8-32.1-50.8+ 7.9+10.4+11.2-5.5-23.5-3.2-21.6-12.0-5.0-28.5-19.5 -9.4President Gray testified that in May he held a meetingwith the managers of the Company's three operations atwhich there was discussion of the effect of the strike uponthe Company's business and the managers were advisedthat they should begin thinking about ways of cuttingexpenses, including reductions of personnel.Gray further testified that about 3 weeks after the end ofthe brewery strike, in late June or early July, the Anheuser-Busch management informed the Company that theCompany had been selected to conduct a test in its marketarea to determine the effect of the strike upon sales, and insupport of this test Anheuser-Busch would supply theCompany with all the beer it required. According to Gray,"as a result of that decision on the part of the brewery andus becoming this test market, we said, well, we're going togive it all we got, you know. We're going to see if we canturn this thing around. So we then approached it in thatlight, to give it all we had and see." Gray explained that,because the market test was intended to develop a truepicture of sales, price-off promotions were forbidden. Itwas not until after the sales results for the months ofAugust through October had been accumulated thatAnheuser-Busch again permitted the Company to stimu-late sales with a price-off promotion. This was done inNovember.7On August 3 Gray held a meeting with his managers.Although as of that date the Company had devoted only Imonth to its market test, Gray instructed Dan Smith, theConroe manager, to submit in writing his recommenda-tions "on how he could tailor his operation." Graysuggested that Smith would have to eliminate the two areasupervisors because the Company cannot afford theiroverhead. He instructed Smith to "think about relegatingthem back to routes, and then see what you can do in theelimination of a route and still give the best service wepossibly can under the circumstances."8Gray did notI Fairview Hospital, 174 NLRB 924, 926 (1969), enfd. 75 LRRM 2839, 64LC 1 11,298 (C.A. 7, 1970); Clark Printing Company, Inc., 146 NLRB 121,122 (1964).R The improvement for Budweiser beer in the month of April isaccounted for by the fact that inventory which had been accumulated inanticipation of the stnke was distnbuted in that month.I In March and June 1975 there had been sales promotions. Thesepromotions, in part, account for the drop in 1976 sales as compared to 1975sales for the 2 months. The Company did not submit any figures to show theeffect of the November sales promotion or the companson of sales forNovember 1976 with November 1975.8 Smith's version of what occurred differs as to detail from Gray'sversion. According to Smith, "Mr. Gray called me in his office on August640 SOUTHWEST DISTRIBUTING CO.testify that similar instructions had been given to themanagers of the Houston and the Rosenberg operations.The next week Smith delivered the following handwrittenmemorandum to Gray:Interoffice memoAUG. 10-1976Jack GrayAs we discussed in our meeting in your office 8-3-76, in order for me to reduce my operating expensesand to organize my operation to be in line with myreduced volume, I recommend the following changes tobe made effective on or before 9-1-76.I. Elimination of package route #5 (my last routeadded) and consolidate this area with my remainingfour package routes.2. Reduction of my keg route as a four day perweek route to a two day route to be pulled bysupervisor Fred Maze-thus eliminating another em-ployee.3. In view of my reduced sales volume I do notneed two sales supervisors plus myself. Therefore Irecommend assigning supervisor Fisher (my juniorsupervisor) back to a package route from which he waspromoted. This would eliminate another employee.In my opinion we can still offer adequate service tomy area and certainly cut back on operating expensesby these moves.DAN C. SMITHAlthough the memorandum contains no projections (1)as to how much money would be saved by the recommen-dations (and Jack Gray testified that since it was imple-mented on September I no computation as to the savings,if any, have been made), (2) as to the reduction in laborcosts as a percentage of sales, (3) as to the reduction inlabor costs as a percentage of overhead, (4) as to the totalsavings as a percentage of sales and as a percentage ofoverhead, (5) how the plan would affect the Company'spotential for increasing its sales,9or (6) how the Companywill "still give the best service we possibly can" despite theelimination of a route, and although Respondent intendedto give the Anheuser-Busch test, which still had 2 moremonths to run, "all we've got," Gray authorized Smith toimplement his proposed plan as of the end of August. Graytestified that the end of August was selected for implement-ing the personnel reduction at Conroe because a seasonaldrop in business occurs at that time and it was not untilAugust 24 that he was able to obtain the approval of theplan from Basil Georges, the Company's chairman of theboard.Gray testified that in implementing the plan senioritywas followed because that is the fairest method forthe 3rd and after the meeting. .. he told me to come up within seven daysto have my recommendation as to what we should do. And then I wrote itout and gave it to him."9 The evidence is that the two area supervisors whose jobs wereeliminated spent approximately three-fourths of their time promoting thesale of the Company's products.1' Gray testified that with respect to its Houston operation the number ofeffecting layoffs. Thus the three junior employees were laidoff and the two area supervisors, who had greater seniority,were demoted. Subsequently, when one of the retainedemployees, Alvin Harrison, quit his employment Ammonswas recalled.°0D. ConclusionsThe essential facts are not in conflict. Respondent offersa superficially reasonable explanation for the August 31layoffs, namely, that they were effected in order to offset asharp decline in business volume. Purportedly the actiontaken would result in savings by the elimination of onetruck route and by a reduction in payroll and relatedexpenses. On the other hand, uncontradicted evidenceadduced by General Counsel points to other reasons forthe layoffs. Although in Houston the Company has hadamicable relations with the Union, nevertheless, it wasopposed to the organization of its Conroe employees.Conroe Manager Dan Smith understood company opposi-tion to be very strong as is reflected by his comment toJames Ammons that "I have been employed with thiscompany a long time, and I feel like that if you don't cometo our side, that my job is in real jeopardy." Smith testifiedthat he "wanted to win the election." He did not stand idlyby to let his wish develop by itself but took forthrightaction directed towards achieving his goal. On August 20he held a meeting with his employees in which he sought todissuade them from supporting the Union. Thereafter, onAugust 25 he spoke to Ammons privately about thesubject. On August 30 he questioned warehouseman Wattas to the union attitudes of the employees and expressedhis bitter disappointment when he learned from Watt thatthe drivers favored the Union."As of prior to September I there were seven employees inthe bargaining unit requested by the Union, namely, the sixdrivers and the warehouseman. Based upon his conversa-tion with Watt, Smith probably assumed that of the sevenonly Watt might vote for the Company. However, thisunfavorable situation could be reversed by terminatingthree drivers and demoting Maze and Fisher, whose votesSmith believed would be against the Union, so that thecount would then be three to three.The timing of the layoffs tends to support suchspeculation. The Company received the Union's demandfor recognition on August 18; it probably received therepresentation petition about the same time; and only I or2 days later it received the Board's notice setting therepresentation hearing for September 7. If a plan to reversewhat was thought to be an unfavorable position wasconceived it was imperative to put it into effect quicklybefore the payroll period for voting eligibility should befixed. (The Stipulation for Certification Upon ConsentElection fixed eligibility as the payroll period endingroutes was reduced from 28 to 25 and there was a reduction of 4 helpersfrom the 69 employees in the unit.I Manager Dan Smith testified that he was of the opinion that Maze andFisher would vote against the Union, that the Company "didn't haveKirkland's and Davila's vote," and only after he spoke with Ammonstowards the end of September about the latter returning to work did he forman opinion that Ammons' vote was on the fence.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 5, 1976. Thus, the layoffs and demotions wereeffected in the nick of time.)The Company's explanation for taking the action it didwhen it did is weak. (The alleged violation of Sec. 8(a)(3) isestablished even if Respondent merely accelerated the dateof an otherwise lawful reduction in its work force.) First,although Gray testified that August 31 was selectedbecause there is a seasonal drop in sales after Labor Day,his testimony does not indicate how deep such fall inbusiness normally is. In the 15 years that the Company hasbeen in the beer distributing business it had not previouslylaid off employees at Labor Day. Thus, it would seem thatin the year 1976, August 31 was a no better time to effect alayoff than some weeks later. Had the Company waited afew weeks it would have had an opportunity to assesswhether there would be a sales decline following LaborDay. Second, from about July I through October theCompany was engaged in a market test to ascertain theeffect of the brewery strike and was striving to improvesales without "price-off' promotions. It is not logical that,in the midst of this test period when it was seeking to do itsutmost to improve sales, it would cut personnel whichnecessarily meant a reduction in customer service and alsothe elimination of its area supervisors who normally spentabout three-fourths of their time in sales activities. Third,prior to the personnel changes no projection was made asto what savings would accrue therefrom and betweenSeptember 1 and the date of the hearing the Company hadnot calculated the savings. Four, Maze testified that, abouta week before his demotion on August 31, Manager DanSmith assured him that he would be reinstated as areasupervisor "if business would pick up," and in themeantime he was continued in the job of keg routeman atthe same salary he had been receiving as area supervisor.This suggests that the Company did not plan to keep Mazeon a route indefinitely.12Upon consideration of all the evidence I find thatAmmons, Kirkland, and Davila were laid off on August 31not for the reason asserted by Respondent, but in order toprevent the Union from gaining the support of a majorityof the Company's bargaining unit employees at its Conroefacility, and by such layoffs Respondent has violatedSection 8(a)(l) and (3) of the Act.IV. THE REPRESENTATION PROCEEDINGI have found that Respondent on August 31 unlawfullydischarged employees Phillip Z. Davila and Donald L.Kirkland in violation of Section 8(a)(l) and (3) of the Act.But for their unlawful discharges they would have beenemployed by Respondent during the payroll period endingSeptember 5, 1976, the payroll period for eligibility as setforth in the Stipulation for Certification Upon ConsentElection, and would have been eligible to vote in the12 In its brief Respondent argues: "The union activities of the terminatedemployees could not be a factor in Respondent's decision because theirorganizational attempts did not start until after the termination decision wasmade." This assertion is contrary to the evidence. Company President Graytestified that the proposal to terminate the three employees was "finalized"when it was approved by the chairman of the board on August 24, whichwas after the Company had received the Union's request for recognition.The August 10 memorandum from Conroe Manager Smith recommended alayoff as of September I or earlier. However, the memorandum gave noelection. Accordingly, I recommend that the challenges tothe ballots of Davila and Kirkland be overruled. I furtherfind that Ronald Fisher and Fred Maze, who weresupervisors within the meaning of the Act on August 31,were demoted to the nonsupervisory positions left vacantby reason of the unlawful discharges of employees Davila,Kirkland, and James Ammons. As the eligibility of Mazeand Fisher to vote in the election depended upon theirtransfer to jobs which would not have been vacant but forthe Employer's unlawful discharge of the incumbents, Irecommend that the challenges to the ballots of Maze andFisher be sustained. Accordingly, I recommend that theballots of Phillip Z. Davila and Donald L. Kirkland beopened and that such further proceedings be taken in thematter as shall be appropriate and required under the rulesand regulations of the National Labor Relations Board.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully terminatedJames Ammons, Phillip Davila, and Donald Kirkland onAugust 31, 1976, I shall recommend that Respondent offerDavila and Kirkland (Ammons was reinstated on Septem-ber 28, 1976) immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and make Ammons,Davila, and Kirkland whole for any loss of earnings eachmay have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to thatwhich he normally would have earned from August 31, theaforesaid date of his termination, to the date of Respon-dent's offer of reinstatement, less the employee's netearnings during such period. The backpay provided forherein shall be computed on the basis of calendar quarters,in accordance with the method prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950). Interest at therate of 6 percent per annum shall be added to suchreason for the selection of that date and before implementation it requiredapproval which was not forthcoming until after August 24.Respondent argues further: "In fact, the most likely inference that can bedrawn from this record is that the employees turned to the Union after itbecame apparent that a reduction in force would occur." This may be true.But it is irrelevant. The issue is whether a motivating reason for the layoff onAugust 31 was to cripple the Union's organizational drive and not whetherthe Company, absent any unlawful purpose, would have effected areduction of its work force on some later date.642 SOUTHWEST DISTRIBUTING CO.backpay and shall be computed in the manner set forth inIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Respondent's unlawful activities, including the discrimi-natory terminations of employees Ammons, Davila, andKirkland, go to the very heart of the Act and indicate apurpose to defeat self-organization of its employees. Theunfair labor practices committed by Respondent arepotentially related to other unfair labor practices proscrib-ed by the Act, and the danger of their commission in thefuture is to be anticipated from Respondent's conduct inthe past. The preventive purposes of the Act will bethwarted unless the recommended Order herein is coexten-sive with the threat. Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thuseffectuate the policies of the Act, an Order requiringRespondent to cease and desist from in any mannerinfringing upon the rights of employees guaranteed in theAct is deemed necessary. N.LR.B. v. Express PublishingCompany, 312 U.S. 426 (1941); N.LR.B. v. EntwistleManufacturing Company, 120 F.2d 532 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. By discriminatorily terminating the employment ofJames Ammons, Phillip Davila, and Donald L. Kirklandon August 31, 1976, thereby discouraging membership inthe Union, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.2. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX 1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]643